internal_revenue_service number info release date index no date conex-167031-02 cc psi b8 dear i appreciate your letter dated date concerning the proposed irs regulation reg-103829-99 that would modify the definitions of highway and nonhighway vehicles for purposes of the excise_tax on certain heavy vehicles i assure you we will fully consider your comments and those from other concerned congressional representatives and taxpayers before we make a final_decision irs chief_counsel attorneys met with staff members of your summer to discuss this issue in general additionally to keep the congress more fully apprised of our position and to foster an exchange of ideas and information they also met with staff members of the this past these meetings provided an excellent opportunity to develop a better understanding of the problems our proposal is intended to address we look forward to continuing to work with you on this important issue i have sent a similar letter to heather maloy associate chief_counsel passthroughs special industries at if you have any questions please contact me or sincerely bob wenzel acting commissioner index no date dear i appreciate your letter dated date concerning the proposed irs regulation reg-103829-99 that would modify the definitions of highway and nonhighway vehicles for purposes of the excise_tax on certain heavy vehicles i assure you we will fully consider your comments and those from other concerned congressional representatives and taxpayers before we make a final_decision irs chief_counsel attorneys met with staff members of your summer to discuss this issue in general additionally to keep the congress more fully apprised of our position and to foster an exchange of ideas and information they also met with staff members of this past these meetings provided an excellent opportunity to develop a better understanding of the problems our proposal is intended to address we look forward to continuing to work with you on this important issue i have sent a similar letter to if you have any questions please contact me or associate chief_counsel passthroughs special industries at sincerely bob wenzel acting commissioner
